Citation Nr: 0727376	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

REMAND

The veteran had active military service from January 1987 to 
May 1990 and from January 1991 to February 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran contends that her fibromyalgia began in February 
1988 when she was hospitalized for social adjustment 
disorder, following physical trauma and two miscarriages 
while on active duty.  She asserts that although she was not 
diagnosed or treated for chronic fibromyalgia in service, it 
is a complex disease that primarily affects women and usually 
the diagnosis is not made until years after the disease's 
onset, when other causes of the varied symptoms have been 
ruled out.  The veteran contends that she has experienced 
symptoms of fibromyalgia since basic training, and sought 
treatment for her symptoms at that time; however, the 
military was unfortunately unable to provide a diagnosis.

As the veteran herself noted, fibromyalgia is a multi-symptom 
disease that is often difficult to diagnose.  Evidence of 
fibromyalgia includes:  widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesia, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  See 38 C.F.R. § 4.71a; Diagnostic Code 5025.

The veteran service medical records (SMRs) contain several 
notations documenting complaints which could possibly be 
symptoms of fibromyalgia.  For example, a September 1987 
record noted complaints of low back pain for the previous two 
weeks but stated that the veteran did not remember any 
specific trauma to the low back.  A 1988 record noted that 
the veteran was seen for emergency care, with stomach upset 
and depression, stating that she "did not want to go on."  
A February 1989 record noted toe soreness after driving a bus 
in -45 degree temperatures, and also noted swelling and 
erythema of the hands and feet.  An emergency care treatment 
record from June 1989 noted that the veteran presented with 
complaints of a severe headache with no history of trauma 
involved.  A September 1989 medical record noted pain in the 
knees, with the physician commenting that it could be overuse 
syndrome; and a July 1989 record noted that the veteran 
presented complaining of a stiff neck.  In addition, in 
January 1990 the veteran complained of knee pain while 
running and stiffness with prolonged sitting for the previous 
two years.  

The record also contains a March 2006 letter from S.L., M.D. 
diagnosing the veteran with fibromyalgia.  Specifically, Dr. 
L. noted that the veteran had experienced stiffness in her 
joints, insomnia, headaches, fatigue, a history of thoracic 
outlet syndrome, questionable CVAs and problems with her legs 
dating back to 1987-1988, but no history of deep venous 
thrombosis.  Dr. L. stated that the veteran had chronic 
insomnia and was tired in the morning and generally through 
the day.  Dr. L. stated that she had soreness and pain all 
over and noted that he discussed fibromyalgia with the 
veteran and placed her on Amitriptyline.

The Board notes that the veteran is currently service 
connected for residuals of a cold injury to the right and 
left foot, a thoracolumbar sprain, and right and left knee 
sprains.  The RO, in denying the veteran's fibromyalgia 
claim, asserted that although the veteran's SMRs showed 
musculoskeletal pain and cold weather related symptoms, these 
symptoms were associated with sprains and cold weather 
exposure, and were not signs or symptoms of fibromyalgia.  
However, in making this determination, the RO did not base 
its opinion on any competent medical evidence of record.

VA regulations require VA to provide a medical examination or 
obtain a medical opinion based on the evidence of record if 
VA determines that such evidence is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim. 
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the service medical records document complaints of 
depression, headaches, back and knee pain, foot swelling and 
several other complaints, which may or may not have been the 
prodromal signs or symptoms of fibromyalgia.  An examination 
is necessary to determine whether currently diagnosed 
fibromyalgia is likely traceable to these in-service 
difficulties.  The Board will therefore remand to seek 
current relevant treatment records, and to afford the veteran 
a VA examination in order to determine whether it is at least 
as likely as not that she has fibromyalgia that is 
attributable to or was aggravated by her military service.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to her claim.  With any 
necessary authorization from the veteran, 
obtain and associate with the claims file 
any medical records identified by the 
veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform her and her representative of this 
and ask them to provide a copy of 
additional medical records.

2.  An examination should be conducted by 
a physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probabilities that the veteran's 
currently diagnosed fibromyalgia is 
attributable to or was made worse by 
active military service.  The physician 
should include an opinion as to whether 
it is at least as likely as not that any 
diagnosed fibromyalgia is attributable to 
any period of active military service.  
Specifically, the examiner should comment 
on whether the symptoms noted in the 
service medical records (discussed above) 
are indicative of fibromyalgia.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

